OPINION OF THE COURT
Per Curiam.
*261William K. Simms has submitted an affidavit dated August 4, 2005, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Simms was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on June 8,1994, under the name William Simms. By opinion and order of this Court dated June 3, 2002 (296 AD2d 171 [2002]), the resignor was suspended from the practice of law for a period of two years, effective July 3, 2002, as a result of a disciplinary proceeding based on charges that he had failed to satisfy several judgments against him, failed to cooperate with the Grievance Committee’s investigations, and failed to refund an unearned legal fee. The resignor has submitted an affidavit of resignation dated August 4, 2005.
Mr. Simms is aware that the Grievance Committee for the Second and Eleventh Judicial Districts is currently investigating four separate complaints against him, including allegations of conversion of escrow funds and/or failure to account for funds entrusted to him as a fiduciary. He acknowledges that he would be unable to successfully defend himself on the merits against charges predicated upon these allegations.
Mr. Simms avers that he is not being subjected to coercion or duress. He submits that his resignation is freely and voluntarily tendered and that he is fully aware of the implications of its submission. He is aware that his resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Court to make such an order and is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him. Mr. Simms specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends acceptance of Mr. Simms’s resignation.
Inasmuch as the proffered resignation complies with all pertinent Court rules, it is accepted, William K. Simms, admitted as William Simms, is disbarred, and, effective immediately, his name is stricken from the roll of attorneys and counselors-at-law.
*262Prudenti, P.J., Florio, H. Miller, Schmidt and Mastro, JJ., concur.
Ordered that the resignation of William K. Simms, admitted as William Simms, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, William K. Simms, admitted as William Simms, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that William K. Simms, admitted as William Simms, shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, William K. Simms, admitted as William Simms, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if William K. Simms, admitted as Williams Simms, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the resignor shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).